Name: Commission Regulation (EEC) No 3052/85 of 30 October 1985 opening a standing invitation to tender for the export of 50 000 tonnes of rye held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 85 Official Journal of the European Communities No L 290/71 COMMISSION REGULATION (EEC) No 3052/85 of 30 October 1985 opening a standing invitation to tender for the export of 50 000 tonnes of rye held by the Danish intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 50 000 tonnes of rye to be exported to all third countries. 2. The regions in which the 50 000 tonnes of rye are stored are listed in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4), as amended by Regulation (EEC) No 1806/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agen ­ cies ; Whereas on 24 October 1985 Denmark notified the Commission that it wished to put up for sale for export to third countries 50 000 tonnes of rye held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 20 November 1985 at 1 p.m . (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 29 January 1986 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the Danish intervention agency. 4. By way of derogation from the second subpara ­ graph of Article 13 ( 1 ) of Regulation (EEC) No 1836/82, the price increases or reductions applied are those fixed by Commission Regulation (EEC) No 1570/77(0. Article 5 The Danish intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto . HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 50 000 tonnes of rye held by it. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 281 , 1 . 11 . 1975, p. 1 .(2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . O OJ No L 169, 29 . 6 . 1985, p . 73 . ( «) OJ No L 174, 14. 7. 1977, p. 18 . No L 290/72 Official Journal of the European Communities 1 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Jylland 50 000 ANNEX II Standing invitation to tender for the export of 50 000 tonnes of rye held by the Danish intervention agency (Regulation (EEC) No 3052/85) 1 2 3 4 5 6 7 Number of tenderer Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reduction ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.